                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

PRISCILLA MCAFEE
vs.                                            Civil Action No.:   4:18-cv-33-DMB-JMV
MERITOR, INC., et al.

JOHNNIE AND JERRY WILLIAMS
vs.                                            Civil Action No.:   4:18-cv-35-DMB-JMV
MERITOR, INC., et al.

CHARLIE MACK
vs.                                            Civil Action No.:   4:18-cv-42-DMB-JMV
MERITOR, INC., et al.


                                               ORDER

       The Court, having considered the current status of these cases, finds the Case

Management Order deadlines should be and are hereby amended and adopted as follows:

      Event                                                                   Date
      Deadline to depose all remaining plaintiffs and any witnesses
1.    identified during those depositions                                     8/20/20
2.    Plaintiffs’ expert report deadline                                      9/14/20
3.    Deadline to depose Plaintiffs’ experts                                  10/16/20
4.    Defendants’ expert report deadline                                      12/11/20
5.    Deadline to depose Defendants’ experts                                  1/26/21
6.    Summary Judgment and Daubert-type Motions deadline                      2/22/21
      Oppositions to Summary Judgment and Daubert-type Motions
7.    deadline                                                                3/29/21
      Replies in support of Summary Judgment and Daubert-type Motions
8.    deadline                                                        4/19/21
9.    Pretrial Statement Due                                                  TBD
10.   Final Pretrial                                                          TBD
11.   Trial                                                                   TBD


       In each of these cases, only one motion for summary judgment may be filed by the

Meritor Defendants (Meritor, Inc., Rockwell Automation, Inc., and The Boeing Company) and
only one motion for summary judgment may be filed by the plaintiffs in each case. Each

summary judgment motion filed may not exceed a total of 12 pages, excluding exhibits. For any

summary judgment motion filed in each case, the original and reply memorandum briefs together

may not exceed a total of 50 pages. Any opposition memorandum may not exceed 50 pages.


              SO ORDERED this 30th day of March, 2020.


                                           /s/ Jane M. Virden
                                           UNITED STATES MAGISTRATE JUDGE




                                              2
